DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of May 4, 2021 is acknowledged and has been entered. The replacement drawing sheets submitted with the response are noted. In view thereof, the objection to the drawing figures is withdrawn. The examiner additionally notes the replacement Abstract. In view thereof, the objection to the specification is withdrawn. Claim 3 was objected to for informalities, and has been amended. The objection is, accordingly, withdrawn. Claims 1-5 were rejected under 35 U.S.C. § 112(b) as being indefinite because of antecedent basis issues. The claims have been amended, and the rejection is withdrawn.
	Claims 1-5 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 2008/0128138 A1 (Radi) and US 2015/0346064 A1 (Liu et al.). In the response, applicant suggests that the rejections are improper essentially because the references do not disclose a communication unit configured to transmit or receive data via both a first communication technique and a second communication technique that is different from the first communication technique. With respect to Liu et al., this argument is persuasive, and the rejection is withdrawn. With respect to Radi, however, this argument is not persuasive, as Radi does indeed disclose this limitation (see at least 0062). Accordingly, this rejection will be maintained and made final.
Claim Objections
Claim 6 is objected to because of the following informalities:  An --of-- should be inserted following “one” in line 2 of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0128138 A1 (Radi).
As concerns claim 1, Radi discloses a subsea structure monitoring system comprising- a plurality of sensor nodes 91 distributed across the subsea structure, each sensor node of the plurality of sensor nodes comprising a sensor unit 103, a processor unit 101, and a communication configured see 0055), the processor unit 101 is configured to process data sensed sensor unit, and the communication unit is configured to transmit the processed data and/or receive other data via both a first communication technique and a second communication technique different than the first communication technique (at 0062 Radi discloses that each sensor node 91 can contain a sealed EM (radio) transmitter, and the sensor can be hard wired to communicate across each riser connector; Radi also notes that the radio communications can be augmented with laser or acoustic communications to provide a more robust data telemetry scheme)
	As concerns claim 2, Radi discloses the subsea structure monitoring system as claimed in claim 1, wherein each sensor node of the plurality of sensor nodes further comprises a memory unit 105 operable to store the data sensed by the sensor unit [[,]] and/or the processed the communication see 0061).
	As concerns claim 3, Radi discloses the subsea structure monitoring system as claimed in claim 1, further comprising- a topside processing unit operable to receive the processed data transmitted by each sensor node of the plurality of sensor nodes.
he subsea structure monitoring system as claimed in claim [[1]] 3 wherein the topside processing unit is operable to transmit command and control data to a sensor node (0073).
	As concerns claim 5, Radi discloses the subsea structure monitoring system as claimed in claim 1. wherein the is selected from the [[list]] group of a temperature sensor for measuring seawater temperature, [[and]] an ultrasonic thickness sensor, an accelerometer, a pressure sensor, an ultrasonic flow sensor, a seawater current sensor and a cathodic protection sensor (0037).
	As concerns claim 6, Radi discloses the subsea structure monitoring system as claimed in claim 1, wherein the first communication technique or the second communication technique comprises at least one a radio, an acoustic and an optical wireless communication technique (0062).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679